Exhibit 10.12

THIRD AMENDMENT TO DISTRIBUTION SERVICES AGREEMENT

This Third Amendment to Distribution Services Agreement (this “Amendment”) is
between Hyperion Therapeutics, Inc. (the “Company”) and ASD Healthcare, a
division of ASD Specialty Healthcare, Inc. (“Distributor”). This Amendment is
effective as of February 14, 2015 (the “Amendment Effective Date”).

RECITALS

 

A. The Company and Distributor are parties to a Distribution Services Agreement
dated as of February 14, 2013, as amended by the First Amendment dated as of
June 1, 2013 and the Second Amendment dated as of October 4, 2013, which Second
Amendment was terminated on October 14, 2013 (the “Agreement”); and

 

B. The parties now wish to amend the Agreement to extend the Term of the
Agreement for an additional two (2) years.

AMENDMENT

NOW THEREFORE, the parties agree as follows:

 

1. Defined Terms. Capitalized terms in this Amendment that are not defined in
this Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.

 

2. Regulatory. Section 7(e) of the Agreement is hereby deleted, in its entirety,
and replaced with the following:

 

  (e) Adverse Events. If a Customer notifies Distributor of an Adverse Event of
other complaint concerning a Product, Distributor will transfer the Customer to
UCD Support Services at 855-823-7878, remaining on the line with Customer until
the call has been successfully transferred and the Customer is in communication
with UCD Support Services.

 

3. Term. Section 13(a) of the Agreement is hereby deleted, in its entirety, and
replaced with the following:

 

  (a) Term. This Agreement is effective as of the Effective Date and will
continue until February 13, 2017, unless terminated under the terms of this
Agreement, and may be renewed upon the mutual written agreement of the parties
(the “Term”)

 

4. No Other Changes. Except as otherwise provided in this Amendment, the
Agreement shall remain in full force and effect as presently written and the
rights, duties, liabilities and obligations of the parties thereto, as presently
constituted, will continue in full effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.



--------------------------------------------------------------------------------

Hyperion Therapeutics, Inc.    

ASD Healthcare, a division of

ASD Specialty Healthcare, Inc.

By:   /s/ Donald J. Santel     By:   /s/ Matthew Johnson Name:   Donald J.
Santel     Name:   Matthew Johnson Title:   CEO     Title:   Chief Operating
Officer ASD Healthcare       Date:   2-20-2015 Hyperion Therapeutics, Inc.      
By:   /s/ Jeffrey Farrow       Name:   Jeffrey Farrow       Title:   CFO      

 

Page 2 of 2